People v Osman (2019 NY Slip Op 05904)





People v Osman


2019 NY Slip Op 05904


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


522 KA 18-01708

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNICHOLAS OSMAN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THOMAS THEOPHILOS, BUFFALO, FOR DEFENDANT-APPELLANT.
PATRICK E. SWANSON, DISTRICT ATTORNEY, MAYVILLE (JOHN C. ZUROSKI OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Chautauqua County Court (James F. Bargnesi, A.J.), dated June 14, 2016. The order settled the record on appeal from a judgment of conviction rendered December 3, 2001. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Osman ([appeal No. 1] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court